United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF THE NAVY, FIRE
STATION, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1932
Issued: February 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 3, 2014 appellant filed a timely appeal from a July 29, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty on July 20, 2013.
FACTUAL HISTORY
On July 31, 2013 appellant, then a 50-year-old firefighter, filed a traumatic injury claim
(Form CA-1) alleging that on July 20, 2013, he injured his lower back when he attempted to pick

1

5 U.S.C. § 8101 et seq.

up a drip oil pan and felt a twinge in his lower back. He stated that he was able to finish his shift
that day, but that the pain got progressively worse during the week.
In a work status report dated July 25, 2013, Dr. Eduardo A. Borquez, Board-certified in
emergency medicine, stated that appellant should be off work from July 25 through 29, 2013.
In a work status report dated July 31, 2013, Dr. Daniel G. Wallace, a Board-certified
internist, stated that appellant should be off work from August 1 through 8, 2013 and that he
could return to work on August 9, 2013.
In a progress report dated July 31, 2013, Dr. Wallace diagnosed appellant with chronic
low back pain.
On August 7, 2013 Dr. Truong D. Nguyen, Board-certified in preventative medicine,
diagnosed appellant with lumbar radiculopathy and back pain. He stated that appellant’s
symptoms had been present since July 20, 2013, when he was finishing a 72-hour shift at the
employing establishment, reached down to pick up a pan, and experienced acute, sharp,
excruciating pain. Dr. Nguyen noted that appellant had a history of lumbar disc herniation
followed by three epidural steroid injections. He stated, “Findings and diagnosis are consistent
with history of injury, and in my opinion the condition is work related, based on the history
provided by the patient.” Dr. Nguyen included the results of an x-ray of appellant’s lumbar spine
taken in July 2013 in his report, which found normal height and alignment of vertebral bodies;
no evidence of fracture or osseous lesion; and a narrowing of the disc space at L4-5 consistent
with degenerative disc disease.
In a work status report dated August 7, 2013, Dr. Nguyen stated that appellant should be
off work from August 7 through 22, 2013. On August 22, 2013 he stated that appellant should
be off work from August 22 through 29, 2013.
In an attending physician’s report dated August 22, 2013, Dr. Richard H. Chen, Boardcertified in emergency medicine, diagnosed appellant with lumbago. He noted that appellant
gave a history of injury of bending over to pick up an oil drip pan when he felt a twinge in his
lower back. Appellant stated that he finished his shift, but felt intense pain in his lower back on
the next day. Dr. Chen referred to Dr. Nguyen’s August 7, 2013 report on the determination of
whether appellant’s condition resulted from an employment activity. He noted that appellant had
a history of chronic low back pain and lumbar disc herniation.
In progress notes dated August 23, 2013, Dr. Nguyen diagnosed appellant with lumbar
radiculopathy and a herniated intervertebral disc.
On August 29, 2013 Dr. Nguyen stated that appellant was improving with conservative
therapy. He reviewed a magnetic resonance imaging (MRI) scan of appellant’s lumbar spine,
which noted “a broad dis[c] bulge at L4-5 with a superimposed central protrusion, slightly small
since 2006.” The MRI scan report also noted a moderate central canal narrowing and mild
bilateral neural foraminal narrowing. Dr. Nguyen stated, “Findings and diagnosis are consistent
with history of injury, and in my opinion the condition is work related, based on the history
provided by the patient.”

2

On August 29, 2013 Dr. Nguyen recommended work restrictions of standing
occasionally, walking occasionally, bending at the waist occasionally, and no torso twisting,
climbing ladders, use of scaffolds, or lifting more than 10 pounds between August 29 and
September 5, 2013.
He released appellant from all restrictions in a report dated
September 5, 2013.
Appellant returned to work full duty with no restrictions on
September 5, 2013.
By letter dated September 23, 2013, OWCP informed appellant of the evidence needed to
support his claim and sent him a questionnaire for completion.
On October 4, 2013 appellant responded to OWCP’s inquiries. He noted that he first
consulted Dr. Borquez on July 25, 2013 with regard to his injury. Between the date of injury and
the date appellant first received medical attention, he experienced extreme pain, such that he was
unable to stand, sit, or walk without crutches. He applied heat and ice to the lower back area at
home. Appellant stated that he had “no symptoms of the latest back injury before the injury on
July 20, 2013 occurred.”
By decision dated October 23, 2013, OWCP denied appellant’s claim. It found that he
had not submitted sufficient evidence to establish a causal relationship between his diagnosed
conditions and the incident of July 20, 2013. OWCP accepted that appellant was a federal
civilian employee who filed a timely claim; that the incident occurred; that a medical condition
had been diagnosed; and that he was within the performance of duty.
On November 5, 2013 appellant requested a hearing before an OWCP hearing
representative.
By letter dated November 1, 2013, Dr. Nguyen stated that appellant’s back injury of
July 20, 2013 was an exacerbation of a previously stable condition. He stated:
“[Appellant] has a history of lumbar dis[c] herniation but had been working full
duty without restriction and without chronic pain medication. From time to time,
his back may flare due to repetitive strain to his low back. [Appellant] did,
however, not have any permanent disability. In this case, he reported acute onset
of symptoms during the latter half of his 72 hours shift as a firefighter at the
[employing establishment]. [Appellant’s] work as a firefighter involves lifting,
bending, pulling, squatting, climbing, and crawling all while wearing heavy
personal protective equipment.
This history along with his physical
exam[ination] findings leads me to believe that [appellant] in fact suffered from
an injury that arose during the course of performing his usual and customary
duties as a firefighter. The ‘action of attempting to lift up a drip pan’ was merely
a contributing factor that triggered muscle spasms of [appellant’s] low back
exacerbating his lumbar dis[c] herniation.”
Appellant submitted several statements from coworkers in support of his claim.
A hearing before an OWCP hearing representative was held on May 12, 2014. At the
hearing, appellant testified that after he bent over to pick up an oil pan, he felt a twinge in his
back, and noted that he had felt this once before. He stated that he had a work-related herniated
3

disc injury in 2005 or 2007 and that he was off for seven months at the time of that back injury.2
Appellant stated that his physicians explained to him that his herniated disc would never
completely resolve, and that duties of his employment could aggravate his condition. He noted
that he went to physical therapy for treatment of his condition before returning to full duty.
By decision dated July 29, 2014, the hearing representative affirmed the decision dated
October 23, 2013, denying appellant’s claim on the grounds that he had not submitted sufficient
medical evidence to establish a causal relationship between his condition and the incident of
July 20, 2013. She found that, while the letter of November 1, 2013 from Dr. Nguyen linked the
symptom of muscle spasm and exacerbation of a preexisting lumbar disc herniation to the
incident of July 20, 2013, he did not provide rationale for his opinion. The hearing
representative noted that the August 29, 2013 report of Dr. Nguyen showed that the disc
herniation condition was smaller than in 2006.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8

2

The Board notes that appellant had two prior claims accepted by OWCP on January 6 and November 6, 2006
under claim numbers xxxxxx962 and xxxxxx727, respectively. The International Classification of Diseases, 9th
Revision (ICD9), code for the diagnosis accepted under case number xxxxxx727 was for sprain and strain of the
lumbosacral region.
3

Supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364, 366 (2006).

5

S.P., 59 ECAB 184, 188 (2007); Joe D. Cameron, 41 ECAB 153, 157 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464, 466 (2007); David Apgar, 57 ECAB 137, 140 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734, 737 (2008); Bonnie A. Contreras,
supra note 4.

4

The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.9 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and
compensable employment factors.12 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13
ANALYSIS
Appellant alleged that, on July 20, 2013, he injured his lower back when he attempted to
pick up a drip oil pan and felt a twinge in his lower back. OWCP accepted that the July 20, 2013
incident occurred as alleged. It denied appellant’s claim on October 23, 2013 and affirmed this
denial on July 29, 2014, finding that there was insufficient medical evidence to establish an
injury causally related to the employment incident.
OWCP denied the claim on the grounds that appellant had not submitted evidence
containing a rationalized medical opinion on causal relationship. The medical evidence bearing
on the issue of causal relationship consists primarily of reports from Dr. Nguyen. On August 7,
2013 Dr. Nguyen diagnosed appellant with lumbar radiculopathy and back pain. He stated that
appellant’s symptoms had been present since July 20, 2013, when he was finishing a 72-hour
shift at the employing establishment, reached down to pick up a pan, and experienced acute,
sharp, excruciating pain. Dr. Nguyen noted that appellant had a history of lumbar disc herniation
followed by three epidural steroid injections. He stated, “Findings and diagnosis are consistent
with history of injury, and in my opinion the condition is work related, based on the history
provided by the patient.” On August 29, 2013 Dr. Nguyen stated that appellant was improving
with conservative therapy. He reviewed an MRI scan of appellant’s lumbar spine, which noted
“a broad dis[c] bulge at L4-5 with a superimposed central protrusion, slightly small since 2006.”
9

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

10

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

11

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila,
57 ECAB 642, 649 (2006).
12

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

13

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

The MRI scan report also noted a moderate central canal narrowing and mild bilateral neural
foraminal narrowing. Dr. Nguyen stated, “Findings and diagnosis are consistent with history of
injury, and in my opinion the condition is work related, based on the history provided by
[appellant].” By letter dated November 1, 2013, he stated that appellant’s back injury of July 20,
2013 was an exacerbation of a previously stable condition. Dr. Nguyen opined:
“[Appellant] has a history of lumbar dis[c] herniation but had been working full
duty without restriction and without chronic pain medication. From time to time,
his back may flare due to repetitive strain to his low back. [Appellant] did,
however, not have any permanent disability. In this case, he reports acute onset
of symptoms during the latter half of his 72 hours shift as a firefighter at the
[employing establishment]. [Appellant’s] work as a firefighter involves lifting,
bending, pulling, squatting, climbing, and crawling all while wearing heavy
personal protective equipment.
This history along with his physical
exam[ination] findings leads me to believe that he in fact suffered from an injury
that arose during the course of performing his usual and customary duties as a
firefighter. The ‘action of attempting to lift up a drip pan’ was merely a
contributing factor that triggered muscle spasms of [appellant’s] low back
exacerbating his lumbar dis[c] herniation.”
The Board finds that appellant has established a firm diagnosis of lumbar disc herniation,
but that the reports of Dr. Nguyen are insufficiently rationalized to establish causal relationship.
Dr. Nguyen did not provide a full explanation of how the incident of July 20, 2013, in particular,
aggravated appellant’s preexisting work-related condition.14 However, although his opinion may
not be fully rationalized, proceedings under FECA are not adversarial in nature and OWCP is not
a disinterested arbiter. Appellant has the burden to establish entitlement to compensation;
however, OWCP shares responsibility in the development of the evidence to see that justice is
done.15
This case is similar to the case of L.M.16 In L.M., appellant alleged aggravation of a
preexisting knee condition after stepping off of a curb. A physician stated that she had stepped
on a curb and as a result experienced a sharp pain in her knee, which he advised was a sprain of
the knee from stepping on the curb and noted that the sprained knee already evidenced the
presence of some chondromalacia. He indicated that this led to an acute exacerbation of a
preexisting condition, notably the chondromalacia of the patella, and persistent pain. OWCP
denied appellant’s claim, finding that she had not submitted sufficient medical evidence to
establish a causal relationship. The Board set aside this decision and remanded the case for
further development, stating that, while this opinion was not sufficient to meet her burden of
14

The Board notes that, contrary to the hearing representative’s observation that the August 29, 2013 report
showed that appellant’s lumbar disc condition was “smaller than in 2006,” the report actually states that an MRI
scan revealed “a broad dis[c] bulge at L4-5 with a superimposed central protrusion, slightly small since 2006.”
Hence, on its face, the note states that appellant’s condition had been small since 2006, not that it had shrunk in size
since that time.
15

See Donald R. Gervasi, 57 ECAB 281, 286 (2005); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

16

Docket No. 13-1402 (issued February 7, 2014).

6

proof with regard to her claim for an aggravation of a preexisting knee condition, it raised a
substantial inference between her claimed condition and the employment incident, and was
sufficient to require OWCP to further develop the medical evidence. The Board noted that there
was no opposing medical evidence of record.
In this case, the medical evidence clearly establishes that appellant was diagnosed with
aggravation of lumbar disc herniation by Dr. Nguyen, and that he opined that the incident of
July 20, 2013 aggravated this preexisting work-related condition. As in L.M., Dr. Nguyen’s
opinion on causal relationship was not fully rationalized, but was supported by a statement on
causation, findings on examination, and a statement of how the traumatic incident contributed to
an aggravation of a preexisting condition. OWCP has a responsibility to further develop the case
record: it contains affirmative statements of causation, supported by physical findings, and an
explanation of how the traumatic incident of July 20, 2013 caused an aggravation. Therefore,
while the medical reports of record do not provide a fully rationalized medical opinion
explaining how the July 20, 2013 incident caused an aggravation of appellant’s lumbar disc
herniation, they are consistent in indicating that appellant sustained an employment-related
injury and raise a substantial inference between appellant’s claimed condition and the
employment incident. The Board concludes that this evidence is sufficient to require further
development of the case record.17
On remand, OWCP should refer appellant, the case record, and a statement of accepted
facts to an appropriate specialist to determine whether he suffered an injury due to the July 20,
2013 employment incident and how it relates to his prior injuries accepted by OWCP as work
related. After such further development of the case record as it deems necessary, a de novo
decision shall be issued.
CONCLUSION
The Board finds that this case is not in posture for decision, as further development of the
medical evidence is warranted.

17

See Richard E. Simpson, 55 ECAB 490, 500 (2004); John J. Carlone, 41 ECAB 354, 356-57 (1989); see also
R.C., Docket No. 13-408 (issued January 10, 2014).

7

ORDER
IT IS HEREBY ORDERED THAT the July 29, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision.
Issued: February 4, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

